  Case 1:18-cv-00062-C Document 30 Filed 06/12/19                       Page 1 of 3 PageID 202


                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     ABILENE DIVISION


GLOBAL HLINTER, LLC                                   $
                                                      $
                  PLAINTIFF,                          $
                                                      $   CNIL ACTION NO.          1:18-CV-00062
                                                      $
                                                      $
                                                      $
DES MOINES FLYING SERVICE, INC.,                      $
                                                      $
                  DEFENDANT                           $


                        PLAINTIFF'S RESPONSE TO DEFENDANT'S
                   RENEWED MOTION FOR PARTIAL SUMMARY JUDGMENT

TO THE HONORABLE JIJDGE OF SAID COURT:

           Comes now GLOBAL HUNTER, LLC, Plaintiff in the above entitled and numbered cause and,

pursuant to LR 56.4 of the Local   Civil Rules of the United States District Court for the Northern District

of Texas, files this its Response to Defendant's Renewed Motion for Parlial Summary Judgment filed

with this Couft on May 24, 2019, and in response to such motion would respectfully show this Court        as


follows:

           1.     Plaintiff opposes Defendant's Motion for Summary Judgment for the reasons that the

economic loss doctrine does not bar     Plaintiffs negligence and gross negligence claims,      because   (l)
Plaintiff seeks recovery for the breach of duties that arose independently from Defendant's contractual

obligations, and (2) the contract    for Defendant's services governed specifically the removal and
reinstallation of the AGB; and for the reason that Plaintiff seeks recovery for damages to other property:

the entire engine. Therefore, the economic loss doctrine does not apply to Plaintiffs tort claims, and

Defendant's Motion should be in allthings denied.
  Case 1:18-cv-00062-C Document 30 Filed 06/12/19                             Page 2 of 3 PageID 203


        2.        This response is supported by the Brief in Support of Plaintiff s Response to Defendant's

Renewed Motion      for Partial Summary Judgment, along with the Appendix accompanying same. Both

are being filed simultaneously with this Response.

        3.        Pursuant to LR 56.4(b) of the Local     Civil Rules of the United    States District Court for the

Northern District of Texas, Plaintiff includes those items required by said rule in the brief being filed

simultaneously with this response.

        4.        Plaintiff is also filing, simultaneously with this response, its Appendix, which contains

evidence which supports this response.

                                                               Respectfu




                                                                       No. 18007550
                                                               State Bar
                                                               cself@whittenfirm.com
                                                               Tur WurrrEN LAw FInv, PC
                                                               500 Chestnut, Suite 1402
                                                               Abilene, Texas 79602
                                                               Tel: (325) 672-7824
                                                               Fax: (325) 672-21,58

                                                               AND


                                                               s/Billv W. Boone
                                                               Billy W. Boone
                                                               State Bar No. 02626600
                                                               Lew OrrrcES oF BrLLY W. BooNp
                                                               P. O. Box2797
                                                               Abilene, Texas 79604
                                                               (32s) 69s-7460
                                                               (32s) 677 -0073 - FAX
                                                               mail@bboone.com




PLAINTIFF's RESpoNSE To DEFExo,rNr's RENEwf,D NIoTroN FoR PARTIAL Sr.,MMARy JUDGMENT                          PAGE 2
  Case 1:18-cv-00062-C Document 30 Filed 06/12/19                                    Page 3 of 3 PageID 204




                                           CERTIFICATE OF SERVICE

         I hereby certify that on this             24
                                              day of June,2019, the above and foregoing was
electronically filed with the Clerk of the Courl by using the CM/ECF system which will send a
notice of electronic filing as follows:

         Don Swaim and Alex J. Whitman
         Cunningham Swaim, LLP
         7557 Rambler Road, Suite 400
         Dallas, Texas 75231
         dswain@,cunnin ghamswaim. com
         awhitman@cunnin gham swaim. com




                                                                        Charles C. Self,




PLAINTIFF'S RESPoNSE To   Drrr,NoeNr's   RENEWED   NIorroN FoR PARTIAL SITMMARY   JTTDGMENT               PAGE 3
